Chief Judge Lippman
(dissenting). It is unfortunate that in this, our first case interpreting the Communications Decency Act (CDA) (47 USC § 230), we have shielded defendants from the allegation that they abused their power as Web site publishers to promote and amplify defamation targeted at a business competitor. Even in the muted form in which the majority presents them, the allegations concerning the Web site operator’s material contributions to the scurrilous defamatory attacks against Mr. Shiamili and Ardor Realty are sufficiently stated and are outside the scope of CDA immunity.
Plaintiff alleged that defendants published defamatory content, which claimed, in vulgar terms, that plaintiff was a racist and anti-Semite who mistreated his employees, could not retain real estate agents, failed to pay office bills, beat up his wife, and used his office space to commit adultery with prostitutes.* The allegedly defamatory statements included the following: “I have personally heard [plaintiff] making derogatory comments about [various ethnic groups]. He calls them ‘those people,’ etc. He has even said he keeps [his main listing agent] around only because he is Jewish, and this is how he gets ‘those’ landlords . . . [Plaintiff] has called him his token Jew.”
If the complaint alleged that defendants merely reposted these outrageous statements to a more prominent position on the *294Web site, this could plausibly be considered an exercise of “a publisher’s traditional editorial functions” (Zeran v America Online, Inc., 129 F3d 327, 330 [4th Cir 1997], cert denied 524 US 937 [1998]). But, the allegations of defendants’ actions here are not so benign.
According to the complaint, defendants not only moved the defamatory comments to an independent post entitled “Ardor Realty and Those People,” but embellished the comment thread by attaching a large, doctored photograph of plaintiff depicted as Jesus Christ, with the heading: “Chris Shiamili: King of the Token Jews.” The defamatory statements were “preceded by an editor’s note, on information and belief written and published by [defendant] McCann, that ‘the following story came to us as a long . . . comment, and we promoted it to a post.’ ” McCann also allegedly introduced the post with the statements: “ ‘[A]nd now it’s time for your weekly dose of hate’ and ‘for the record, we are so. not. afraid.’ ”
The majority is anxious to trivialize the religiously charged illustration as “obviously satirical” and “not a defamatory statement, since no ‘reasonable reader could have concluded ... [it was] conveying facts about the plaintiff ” (majority op at 292 [citation omitted]). Of course, a reasonable reader would not have gathered from this digitally edited photograph that defendants were asserting that plaintiff was in fact Jesus Christ or the king of “token” Jewish real estate agents. But a reasonable reader, viewing the heading and illustration, might very well have concluded that the site editor was endorsing the truth of the appended facts, which asserted that plaintiff was an anti-Semite who employed a single Jewish realtor in order to maintain business with Jewish landlords. Even setting aside the preface referring to the “weekly dose of hate” and the allegations of defendants’ efforts to instigate additional attacks against plaintiff’s character and business, defendants’ attachment of this illustration, if proven, should alone defeat their immunity under the CDA. As the majority concedes, it is well established in federal law that “a website helps to develop unlawful content, and thus falls within the exception to section 230, if it contributes materially to the alleged illegality of the conduct” (Fair Hous. Council of San Fernando Val. v Roomates.Com, LLC (521 F3d 1157, 1168 [9th Cir 2008]; see also Federal Trade Commn. v Accusearch Inc., 570 F3d 1187, 1199 [10th Cir 2009] [“(A) service provider is ‘responsible’ for the *295development of offensive content only if it in some way specifically encourages development of what is offensive about the content”]).
Like the majority, I accept the “national consensus” on statutory immunity under the CDA (majority op at 288). However, I see no basis in the record for the majority’s confident conclusion that defendants served only as a passive conduit of this defamatory material, and are therefore immune as a matter of law. As the majority notes, section 230 of the Communications Decency Act, titled “Protection for private blocking and screening of offensive material,” was prompted by the undesirable result in Stratton Oakmont, Inc. v Prodigy Servs. Co. (1995 WL 323710, 1995 NY Misc LEXIS 229 [Sup Ct, Nassau County 1995]), where the trial court held a service provider liable in a defamation action based on its voluntary efforts to filter and edit offensive messages posted on its bulletin boards. This editorial activity, the court reasoned, rendered the provider a publisher and thus responsible for libelous content posted on its Web site (see 1995 WL 323710 at *4, 1995 NY Misc LEXIS 229 at *10-11).
Concerned that cases like Stratton Oakmont, Inc. would discourage providers from censoring offensive content on their own sites, Congress enacted section 230, in part, to insulate providers from liability for “any action voluntarily taken in good faith to restrict access to or availability of material that the provider or user considers to be obscene, lewd, lascivious, filthy, excessively violent, harassing, or otherwise objectionable, whether or not such material is constitutionally protected” (47 USC § 230 [c] [2] [A]). Both houses of Congress stressed that “[o]ne of the specific purposes of this section is to overrule Stratton-Oakmont v. Prodigy and any other similar decisions which have treated such providers and users as publishers or speakers of content that is not their own because they have restricted access to objectionable material” (HR Rep 104-458, 104th Cong, 2d Sess, at 194; S Rep 104-230, 104th Cong, 2d Sess, at 194 [containing same quote]).
While I do not dispute the adoption of a broad approach to immunity for on-line service providers under the CDA, an interpretation that immunizes a business’s complicity in defaming a direct competitor takes us so far afield from the purpose of the CDA as to make it unrecognizable. Dismissing this action on the pleadings is not required by the letter of the law and does not honor its spirit.
*296Judges Graffeo, Read and Smith concur with Judge Ciparick; Chief Judge Lippman dissents and votes to reverse in a separate opinion in which Judges Pigott and Jones concur.
Order affirmed, with costs.

 We must deem the allegations of the complaint to be true in considering defendants’ CPLR 3211 (a) (7) motion to dismiss.